Citation Nr: 0001205	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a midshaft fracture of the right fifth 
metacarpal.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
exotropia of the right eye.

3.  Entitlement to service connection for a right eye 
disorder other than exotropia.

4.  Entitlement to service connection for arthritis of the 
right hand.

5.  Entitlement to service connection for a disorder of the 
cervical spine.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

By a decision entered in September 1991, the RO, among other 
things, denied a claim of entitlement to an increased 
(compensable) rating for service-connected residuals of a 
midshaft fracture of the right fifth metacarpal.  The veteran 
appealed the RO's determination to the Board of Veterans' 
Appeals (Board), and in August 1993, while that appeal was 
still pending, the RO entered another decision which, in 
part, denied claims of service connection for a disorder of 
the right eye, arthritis of the right hand, a psychiatric 
disorder, and a disorder of the cervical spine, and also 
denied a claim of entitlement to a compensable rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.

In November 1995, the Board remanded for further development 
the claim of entitlement to an increased (compensable) rating 
for residuals of a midshaft fracture of the right fifth 
metacarpal.  As to the claims of service connection for a 
disorder of the right eye, arthritis of the right hand, a 
psychiatric disorder, and a disorder of the cervical spine, 
and the claim of entitlement to a compensable rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, the Board noted that the veteran had 
expressed disagreement with the RO's August 1993 denial of 
those claims, but that the claims had not yet been developed 
for appellate review.  As a result, the Board referred those 
issues to the RO for appropriate action.  Thereafter, in 
March 1998, the RO issued the veteran a statement of the case 
(SOC) pertaining to those issues, and he filed a substantive 
appeal later that same month.

The Board notes that the veteran's right eye claim has 
heretofore been characterized as an original claim for 
service connection.  It is the Board's conclusion, however, 
that that characterization is not entirely appropriate.  The 
record shows that the Board disallowed an application to 
reopen a claim of service connection for residuals of head 
trauma by a decision entered in November 1995.  In so doing, 
the Board specifically considered whether evidence in the 
file pertaining to exotropia was sufficient to warrant 
reopening of the claim, and concluded that it was not.  
Although the veteran appealed a portion of the Board's 
November 1995 decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court), he did not 
appeal that portion of the Board's decision which, in effect, 
disallowed service connection for residuals of head trauma, 
to include exotropia.  The Board's decision as to exotropia 
therefore remains final, and a claim of service connection 
for that disorder can now be considered on the merits only if 
new and material evidence is submitted.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  As to disorders of the right 
eye other than exotropia, however, the claim of service 
connection for those disorders is more properly considered an 
original claim, not subject to the requirement that new and 
material evidence be received.  Consequently, the Board has 
split into two issues the claim of service connection for a 
disorder of the right eye, and has re-characterized the claim 
as set forth on the title page of this decision.

The Board also notes that the veteran has had two Board 
hearings during the course of the present appeal.  The first 
such hearing, held in March 1994, was conducted by one Member 
of the Board, and the second hearing, held in June 1999, was 
conducted by another.  Because the law requires that a Member 
who conducts a hearing on appeal participate in the Board's 
final determination, see 38 U.S.C.A. § 7107(c) (West Supp. 
1999) and 38 C.F.R. § 20.707 (1999), this appeal is now being 
considered by an expanded panel of the Board.

The Board further notes that the veteran has perfected for 
appeal the issue of the evaluation to be assigned for an 
occipital scalp laceration scar.  However, with regard to 
that issue, and that issue alone, the record contains a 
Declaration of Representation, dated in February 1997, 
reflecting that the veteran is currently represented by an 
attorney.  Consequently, that issue will be the subject of a 
separate decision.

Finally, the Board notes that the veteran has raised the 
issue of entitlement to service connection for a scar on his 
neck.  That issue has not yet been adjudicated by the RO in 
the first instance, and is referred to the RO for appropriate 
action.

(The claim of entitlement to an increased (compensable) 
rating for residuals of a midshaft fracture of the right 
fifth metacarpal, the claims of service connection for 
exotropia of the right eye, arthritis of the right hand, and 
a disorder of the cervical spine, and the claim of 
entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities are addressed 
in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  No competent evidence has been submitted to link a 
current right eye disorder other than exotropia to service, 
to continued symptoms since service, or to an already 
service-connected disability.

2.  No competent evidence has been submitted to link a 
current psychiatric disorder to service, to continued 
symptoms since service, or to an already service-connected 
disability.  Neither has any competent evidence been 
submitted to show that the veteran currently has a 
personality disorder, or that a psychosis was manifested to a 
compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right eye disorder 
other than exotropia is not well grounded.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 
4.9 (1999).

2.  The claim of service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.9, 4.127 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Right Eye

At the time of the veteran's service entry examination, 
conducted in November 1966, it was noted that he had a 
functional inability to maintain focus, bilaterally.  His 
eyes were otherwise found to be normal.  In July 1968, he 
complained of blurred vision in his right eye of about two 
years duration.  The clinical impression was that he had 
exophoria.  Emergence exercises were recommended.  In April 
1969, he complained of weak eye muscles.  A physical 
examination of the eyes was noted to be normal.  The 
conclusion was that he should continue the recommended eye 
exercises.  In November 1969, when he was examined for 
service discharge, no abnormalities of the eyes were noted.

In August 1985, the veteran presented for VA treatment with 
complaints of blackout spells, vertigo, and headaches.  
Physical examination revealed strabismus, pale pupils, and 
unequal extraocular movement.  The clinical assessment was 
rule out cardiac arrhythmia.

When the veteran was examined for VA purposes in November 
1985, evaluation of the eyes revealed exophthalmos on the 
right, with significant wandering, and poor extraocular 
movements.  His fundi were difficult to examine, due to 
movement, but were noted to be grossly normal.  The diagnosis 
was that he had no apparent cardiac abnormality and a 
questionably enlarged thyroid.  On VA neurological 
examination in December 1985, it was noted that his pupils 
were equal and reactive to light, that his fundi were benign, 
and his extraocular movements were full.  No diagnosis 
relative to the eyes was reported.

Lay statements from acquaintances of the veteran, dated in 
June 1991, indicate that the veteran sustained a head injury 
in service.  In April 1992, he presented at a VA facility and 
requested an examination for decreased visual acuity.

During a RO hearing in May 1992, the veteran testified that 
he had been beaten about the head and neck by military police 
officers (MPs).  He indicated that he had had a problem with 
his eyes when he entered service, and said that the problem 
had been made worse by the in-service beating.  He testified 
that his vision in the right eye had become weaker with time.

When the veteran was examined for VA purposes in December 
1992, he complained of blurred vision of three to four years 
duration, and a "lazy" eye on the right secondary to being 
hit on the head with a night stick in service.  Physical 
evaluation revealed that his right eye was deviated laterally 
at rest.  Extraocular movements seemed to be intact, but were 
discordant as compared to the left eye.  His corrected visual 
acuity in the right eye was 20/30, for both near and far 
vision, and it was noted that he had intermittent diplopia.  
The final diagnosis was that he had intermittent alternating 
exotropia "that may or may not be related to past injury."  
The examiner stated, "We are unable to tell whether the 
injury caused the [e]xotropia, although the [veteran's 
history] states that the [occurrence] of the disease [is] 
related to . . . head trauma.  Head trauma can be a cause of 
[e]xotropia."

During a Board hearing held in March 1994, the veteran 
testified that his right eye had been "closed a little," 
and perhaps slightly deviated, at the time of his entry into 
service.  He said that problems with his right eye worsened 
after he suffered a head injury in service, and reported that 
the VA physician who had examined his eyes in December 1992 
had indicated that there was a causal relationship between 
his current difficulties and in-service head trauma.

When the veteran was examined for VA purposes in September 
1996, he reported a history of blurred vision and lateral 
deviation in the right eye.  Physical examination revealed 
that his right eye was deviated laterally.  The fundi were 
noted to be within normal limits, bilaterally, and the pupils 
were equal, round, and reactive to light and accommodation.  
When he was examined by VA in November 1997, he reported that 
he had had a "lazy" eye ever since he had been beaten by 
the MPs in service.

During a Board hearing held in June 1999, the veteran 
testified that his right eye had been "weak" at the time of 
his entry into service, but that the condition had been made 
worse by an in-service head injury.  He said that he had 
continued to have problems with his right eye since the time 
of that injury.  He testified that VA physicians had told him 
that there was a causal relationship between his current 
difficulties and in-service head trauma.

B.  Psychiatric Disorder

At the time of the veteran's service entry examination, 
conducted in November 1966, he was found to be within normal 
limits for psychiatric parameters.  In December 1967, he 
presented for evaluation after being accused of sexual 
misconduct.  The initial clinical impression was that he had 
a possible sociopathic personality.  He was referred for 
psychiatric consultation, and on subsequent evaluation it was 
noted that history and mental status examination revealed no 
abnormalities.  The final assessment was that he did not have 
a psychiatric disorder.

In December 1968, the veteran was seen for evaluation after 
being accused of indecent exposure.  The initial clinical 
impression was that there was no definite evidence of 
psychiatric disturbance.  He was referred for psychiatric 
evaluation with a provisional diagnosis of questionable 
personality disorder.  On psychiatric evaluation, it was 
noted that he had been accused of sexual misconduct in 
December 1967, and that five to seven additional allegations 
of misconduct had been made against him in the 12 months 
following.  The veteran reported that he used alcohol heavily 
and that he was unable to remember events underlying the 
allegations against him.  He denied having had similar 
experiences prior to service.  The final diagnosis was 
"[i]nadequate personality, chronic, severe, manifested by 
heavy indulgence of alcohol, sexual deviation, ineffectual 
response to social and intellectual demands, poor judgement 
and instability."  It was the examiner's opinion that the 
veteran was not likely to change his behavior, and that he 
should be separated from service.

On September 22, 1969, it was noted that an unspecified wound 
was "healing well."  That same day, the veteran presented 
to the mental hygiene clinic for treatment.  It was noted 
that he had only two months of service remaining, and that he 
needed supportive care until that time.  The provisional 
diagnosis was that he had an inadequate personality.  On a 
follow-up assessment in October 1969, diagnoses of inadequate 
personality, excessive drinking, and impaired reasoning were 
recorded.  In November 1969, when he was examined for service 
discharge, no psychiatric abnormalities were identified.

In July 1985, the veteran presented for VA treatment with 
complaints of low back and neck pain.  It was noted that he 
was anxious.  In August 1985, he reported that the MPs had 
beaten him on the head with a night stick during service.  
Physical examination revealed that the veteran's speech and 
behavior were within normal limits.

In April 1992, the veteran presented for VA treatment with 
complaints of anxiety and depression.  He was given a 
provisional diagnosis of anxiety disorder.  During a RO 
hearing held in May 1992, he testified that he was taking 
Prozac for depression.  Morning reports, received from the 
service department in July 1992, contain no information 
pertaining to the veteran's allegations of his having been 
beaten in service.

During a Board hearing held in March 1994, the veteran 
testified that he had been examined by a psychiatrist in 
service.  He indicated that his personality had changed in 
service, and said that he had experienced depression and 
irritability ever since.  He also testified that he was 
taking medication for depression and anxiety.

When the veteran was examined for VA purposes in February 
1996, he complained of right hand discomfort.  The examining 
physician commented that the veteran was "possibly having 
some psychological component to the loss of function of the 
right hand."  When the veteran was examined by VA in 
September 1996, it was noted that he appeared grossly normal 
for psychiatric and personality parameters.

Records received from a private physician, K. D. Gibson, 
D.O., show that the veteran sought treatment for various 
difficulties between 1983 and 1997.  Several of the more 
recent treatment records, dated from 1993 to 1997, appear to 
reflect clinical assessments of anxiety and/or depression.

During a Board hearing held in June 1999, the veteran 
testified that he had had psychiatric complaints in service.  
He said that he had been beaten by MPs in service, and had 
felt anxious ever since.  He testified that he had received 
VA treatment for problems with depression, and indicated that 
he was uncertain as to the precise diagnosis assigned to his 
difficulties.

II.  Legal Analysis

The veteran contends that he is entitled to service 
connection for a right eye disorder other than exotropia, and 
for a psychiatric disorder.  He maintains that his current 
difficulties can be traced to a severe beating he sustained 
in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a right eye disorder other than 
exotropia is not well grounded.  Although the record shows 
that the veteran's right eye is currently affected by 
problems other than exotropia-including decreased visual 
acuity-no medical evidence has been received which in any 
way links a current right eye disorder other than exotropia 
to service, to continued symptoms since service, or to an 
already service-connected disability.  When the veteran was 
examined for VA purposes in December 1992, it was noted that 
he had intermittent alternating exotropia "that may or may 
not be related to past injury."  The examiner did not 
express an opinion as to the etiology of any eye disorder 
other than exotropia, however, and nothing in the record 
demonstrates that the veteran has the training or expertise 
necessary to offer competent opinions on matters of medical 
causation.  In addition, refractive error of the eye is not 
considered a disease or injury for VA disability compensation 
purposes.  38 C.F.R. § 4.9 (1999).  Under the circumstances, 
therefore, it is the Board's conclusion that the claim of 
service connection for a right eye disorder other than 
exotropia is not well grounded.

It is also the Board's conclusion that the claim of service 
connection for a psychiatric disorder is not well grounded.  
While it appears from the record that the veteran has been 
treated for anxiety and depression in recent years, no 
medical evidence has been received which in any way links his 
currently shown psychiatric difficulties to service, to 
continued symptoms since service, or to an already service-
connected disability.  Neither has competent evidence been 
submitted to show that a psychosis was manifested to a 
compensable degree within one year of service.  In addition, 
insofar as the veteran is seeking service connection for a 
personality disorder (the only psychiatric disorder noted in 
service), the Board notes that competent evidence of a 
current personality disorder has not been received.  See also 
38 C.F.R. §§ 4.9, 4.127 (1999) (personality disorders are not 
diseases or injuries for VA compensation purposes and, except 
as provided in 38 C.F.R. § 3.310(a), disability resulting 
from them may not be service connected); Beno v. Principi, 3 
Vet. App. 439, 441 (1992) (to the same effect).  In the 
absence of competent evidence demonstrating that the veteran 
has a current psychiatric disorder that can in some way be 
attributed to service, the claim of service connection for 
such a disorder cannot properly be considered well grounded.

For all the foregoing reasons, the Board finds that the 
claims of service connection for a psychiatric disorder and 
for a right eye disorder other than exotropia are not well 
grounded.  Those claims must therefore be denied.


ORDER

Service connection for a right eye disorder other than 
exotropia is denied.

Service connection for a psychiatric disorder is denied.


REMAND

VA regulations require that a supplemental SOC (SSOC) be 
furnished to an appellant if, after a SSOC is issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(1999).  In the present case, the record shows that the RO 
last issued a SSOC relative to the veteran's claim for an 
increased (compensable) rating for residuals of a midshaft 
fracture of the right fifth metacarpal in January 1997.  The 
record further shows that treatment reports from a Dr. 
Gibson, dated from 1983 to 1997, were subsequently added to 
the file.  Those reports contain clinical information 
relative to the veteran's right hand, including entries 
indicating that the veteran has arthritis of the right hand 
attributable to trauma.  In the Board's view, the reports are 
"pertinent" to the matter of the evaluation to be assigned 
for service-connected residuals of a midshaft fracture of the 
right fifth metacarpal.  Because no SSOC on that issue has 
been furnished the veteran since those reports were received, 
a remand is required for corrective action.  38 C.F.R. § 19.9 
(1999).

A remand is also required so that the veteran can be afforded 
another VA examination.  The record shows that, pursuant to a 
November 1995 remand by the Board, the veteran underwent 
detailed VA examinations of the right hand in February and 
May 1996, the reports of which include information pertaining 
to the likely etiology of the disability identified.  
However, inasmuch as the records from Dr. Gibson were added 
to the file subsequent to May 1996, and suggest the presence 
of additional disability of the right hand (arthritis) not 
identified on VA examination, it would appear prudent to have 
the veteran re-examined in order to ensure that the medical 
opinions obtained on this matter are based upon a thorough 
review of the veteran's complete medical and military 
history.  38 C.F.R. §§ 3.327, 19.9 (1999).

With regard to the claim of service connection for exotropia 
of the right eye, the Board has determined that that claim is 
most properly viewed, not as an original claim, but as an 
application to reopen a prior final decision.  See 
Introduction, supra.  Because the RO has not yet addressed 
the question of whether new and material evidence has been 
submitted to reopen the claim, the Board will remand the 
matter to ensure the veteran full procedural due process of 
law.  Cf.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, the Board notes that the veteran has contended 
that a physician told him that there was a causal 
relationship between what was diagnosed as intermittent 
alternating exotropia and in-service head trauma.  Such an 
opinion, if submitted, could provide the basis for reopening 
the previously denied claim.  Consequently, on remand, the RO 
should notify the veteran that he needs to submit that sort 
of medical opinion to complete his application to reopen.  
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  

As to the claim of service connection for a disorder of the 
cervical spine, the Board notes that it does not presently 
appear that evidence has been submitted sufficient to make 
that claim well grounded.  The Board notes, however, that the 
veteran has testified that he has been told by physicians 
that currently shown C6-7 disc degeneration could be related 
to in-service trauma.  Though the veteran's file currently 
contains no medical opinion to that effect, that sort of 
opinion, if submitted, could make the veteran's claim of 
service connection well grounded.  Consequently, on remand, 
the RO should notify the veteran that he needs to submit that 
sort of evidence in order to complete his application for 
benefits.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The claim of entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is intertwined with the claims the Board is remanding 
to the RO for further development.  Consequently, the Board 
will defer consideration of the § 3.324 claim pending the 
completion of the development set forth below.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right hand that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

		2.  The veteran should be advised that, 
in order to make complete the 
application to reopen the claim of 
service connection for exotropia and the 
application for entitlement to service 
connection for a disorder of the 
cervical spine, he needs to submit 
competent medical evidence of the type 
to which he has referred, namely medical 
opinions linking the claimed 
disabilities to in-service trauma.  He 
should be advised that the submission of 
statements from treating physicians or 
other health care providers, or material 
from any other competent medical source, 
indicating that he has the disability, 
and that the disability is in some way 
related to service, is the type of 
evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

		3.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination of the 
right hand for purposes of assessing the 
nature and severity of current 
disability attributable to residuals of 
a midshaft fracture of the right fifth 
metacarpal.  The veteran's claims 
folder, and a copy of this remand, 
should be made available to, and 
reviewed by, the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should fully 
describe all manifestations of 
disability affecting the right hand, 
provide diagnoses corresponding to those 
manifestations, and render an opinion, 
with respect to each such disorder or 
manifestation identified, as to whether 
it can be attributed to the veteran's 
service-connected midshaft fracture of 
the right fifth metacarpal, to some 
other disease or injury in service.  The 
examiner should specifically indicate 
whether the veteran has arthritis of the 
right hand, and should comment upon the 
records in the file from a private 
physician, Dr. Gibson, indicating that 
the veteran has arthritis of the right 
hand secondary to a crush injury in 
service.  If the examiner determines 
that the veteran's service-related 
manifestations include neurological 
impairment, the examiner should identify 
the nerve(s) affected, and indicate 
whether the noted impairment is best 
equated with (1) mild incomplete, (2) 
moderate incomplete, (3) severe 
incomplete, or (4) complete paralysis of 
the affected nerve(s).  If the examiner 
determines that the veteran's service-
related manifestations include 
limitation of motion of the fingers 
and/or thumb, the examiner should 
indicate whether the veteran is able to 
flex the affected digit(s) to within two 
inches (5.1 centimeters) of the 
transverse fold of his palm.  The 
examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.

		4.  The RO should review the report of 
the right hand examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

		5.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for exotropia of the 
right eye.  In so doing, the RO should 
consider whether new and material 
evidence has been received since the 
time of the last final disallowance in 
November 1995.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If it is 
determined that new and material 
evidence has been received, and the 
claim is reopened, the RO should then 
consider whether the claim is well 
grounded.  See, e.g., Elkins v. West, 12 
Vet. App. 209 (1999).  If the claim is 
determined to be well grounded, the RO 
should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  This may include a 
physical examination and a review of the 
claims folder by a qualified medical 
practitioner in order to obtain a 
medical opinion on the question of 
whether exotropia of the veteran's right 
eye can be attributed to service or an 
already service-connected disability.

		6.  The RO should also take adjudicatory 
action on the claim of service 
connection for a disorder of the 
cervical spine.  In so doing, the RO 
should consider whether evidence has 
been received to make the claim well 
grounded.  If the claim is determined to 
be well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  This may include a physical 
examination and a review of the claims 
folder by a qualified medical 
practitioner in order to obtain a 
medical opinion on the question of 
whether a current disorder of the 
veteran's cervical spine can be 
attributed to service or an already 
service-connected disability.

		7.  The RO should in addition take 
adjudicatory action on the claim of 
entitlement to an increased 
(compensable) rating for residuals of a 
midshaft fracture of the right fifth 
metacarpal, the claim of service 
connection for arthritis of the right 
hand, and the claim of entitlement to a 
compensable rating for multiple 
noncompensable service-connected 
disabilities.

		8.  If any benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
include, among other things, a summary 
of the evidence received since the last 
relevant SSOCs were issued, and a 
summary of, and citations to, 
38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument on the issues remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	LAWRENCE M. SULLIVAN	MARK F. HALSEY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	N. R. ROBIN
Member, Board of Veterans' Appeals

 

